Citation Nr: 0409553	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  00-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than March 6, 2000, for 
the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel





INTRODUCTION

The veteran served on active duty from March 1950 to May 1970.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office (RO), 
which granted a TDIU and assigned an effective date of March 6, 
2000.  In August 2002, the veteran submitted a notice of 
disagreement as to the effective date assigned.  In November 2002, 
the veteran was provided a statement of the case on the new issue 
of entitlement to an earlier effective date for a total rating 
based on unemployability due to service-connected disabilities.  

In a January 2003 decision, the Board, in pertinent part, 
concluded that the veteran was not seeking appellate review of the 
issue of entitlement to an earlier effective date for a TDIU 
because this issue was not addressed in any written documentation 
received from the veteran or his representative after the issuance 
of the statement of the case in November 2002.  

The veteran, in turn, appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court).  In support 
of his contention that a substantive appeal was filed with the RO 
in November 2002, he submitted a copy of a certified mail receipt.

In August 2003, the Court issued an order that granted a Joint 
Motion to Remand, vacated that part of the Board's January 2003 
decision that determined that the veteran did not wish to pursue 
an appeal of the issue of entitlement to an earlier effective date 
for TDIU, and remanded the matter to the Board for action in 
compliance with the motion.







REMAND

Historically, the Board notes that by decision dated in January 
2003, the Board granted the veteran a 100 percent schedular rating 
for post-traumatic stress disorder 

(PTSD).  The February 2003 rating decision implementing the 
Board's decision assigned March 6, 2000, as the effective date for 
the 100 percent rating.  The veteran was notified of the RO's 
decision later that month.  The veteran's representative has 
indicated that a notice of disagreement as to the effective date 
assigned was submitted to the RO in February 2004.  It is unclear 
whether the RO has issued a statement of the case for this issue.

The Board notes that the veteran did not meet the minimum 
schedular criteria for a TDIU prior to March 6, 2000.  Therefore, 
it would be in appropriate for the Board to decide the TDIU 
effective issue prior to the resolution of the schedular effective 
date issue.  

In light of these circumstances, the case is hereby REMANDED to 
the RO via the Appeals Management Center, in Washington, D.C., for 
the following actions:  

1.  If the RO has not already done so, it should readjudicate the 
veteran's claim for an earlier effective date for the award of a 
100 percent schedular evaluation for PTSD.  If the claim is not 
granted to the veteran's satisfaction, he should be provided a 
statement of the case and informed of the requirements to perfect 
his appeal.  If, and only if, a timely substantive appeal is 
filed, this issue should be certified to the Board for appellate 
consideration.

2.  The RO should also readjudicate the issue of entitlement to an 
effective date earlier than March 6, 2000, for the award of a 
TDIU.  If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and 


his representative should be provided a supplemental statement of 
the case and afforded an appropriate opportunity to respond.

3.  Thereafter, the claims files should be returned to the Board 
for further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same time.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645,  4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

